DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    69
    346
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 02/27/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1, 3-7, 9, 12-18, 21-23, 27-31 and 43-46 without traverse, in the reply filed on 01/28/2021 is acknowledged.    
Claims 37-38 and 41-42 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1, 3-7, 9, 12-18, 21-23, 27-31 and 43-46 are examined on merits in this office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3, 5, 7, 9, 12-18, 21-22, 27-29 and 43-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring peptide which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106, also see the flow chart(s) below. 

    PNG
    media_image2.png
    896
    617
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    820
    484
    media_image3.png
    Greyscale


Establish the broadest reasonable interpretation of the claim as a whole.
Claims are drawn to a solid pharmaceutical composition with recited components in it, viz., daptomycin and the recited amino acids, and the dependent claims further limit the composition to the recited concentration ratios of the components and also addition of solvent/diluent to the composition.  
The recited daptomycin and amino acids are natural products. The daptomycin is categorized as an antibacterial agent. The daptomycin found in the soil saprotroph Streptomyces roseosporus, which is a species of actinobacteria. That means the daptomycin is present in the 
So, the claims involve the judicial exception of natural products. The claims are directed to naturally-occurring products which encompass naturally occurring protein and do not recite something significantly different from the naturally occurring products. The claims as a whole do not recite or include elements to the judicial exception of naturally occurring protein that practically apply the products in a significant way by adding significantly more than the natural product and do not recite features that are markedly different from what exists in nature. 
Step 1. Is the claim to a process, machine, manufacture or composition of matter?
The claim are drawn to a composition of matter. Because there is no difference between the claimed and naturally occurring peptide composition, the claimed composition does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. 
The dependent claims further recited organic acid, pharmaceutically accepted excipients, calcium, and optionally diluted with solvent/diluent. 
The specification defined the organic acid is selected from citric acid, lactic acid, tartaric acid etc [see page 5]. There are also naturally occurring organic acids.  

Calcium is also known to present in cells. 
Accordingly, the claims are directed to an exception (Step 1: YES). 
Step 2A. Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
PRONG ONE – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
As explained above, the claims are drawn to a product of nature, because the peptide and other ingredients in the composition exists in nature, specifically in the cells.  Thus, the answer to PRONG TWO is YES. 
PRONG TWO – Does the claim recite additional elements that integrate the judicial exception into a practical application?
The recited additional elements/limitations of concentration ratios and organic acid, does not seem to change the property of daptomycin. The specification described and showed examples of its antibacterial properties. The daptomycin is well known in the art as antibacterial agent. So, there is no indication that the combination provides any effect regarding the functioning of the composition or any improvement to another technology. In other words, the additional elements in the composition do not result in changing their structure, function or property of the recited components in the composition. Thus, the answer to PRONG TWO is NO. 
Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception?

The dependent claims 12-17, 21 and 29 recite the various ratios of the recited components in the composition. However, these do not seem to change the property of daptomycin. The specification described and showed examples of its antibacterial properties. The daptomycin is well known in the art as antibacterial agent. So, the additional elements in the composition are not amount to significantly more than judicial exception. 
So, the Step 2B is NO. 
For the above reasons, claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 28-31 and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 depends on claim 15 and recites ‘organic acid’, whereas claim 15 does not have ‘organic acid’. The term ‘organic acid’ is recited first time in claim 18. There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 depends on claim 17 and recites ‘amino sugar is meglumine’, whereas claim 17 or its independent claim does not have the limitation ‘amino sugar is meglumine’. There is insufficient antecedent basis for this limitation in the claim. 
Claims 28 and 29 recites ‘calcium’, whereas their independent claim or depends on claim(s) do not have limitation of ‘calcium’. The term ‘calcium’ is recited first time in claim 27. There is insufficient antecedent basis for this limitation in the claim. 
Claim 29 depends on canceled claim 19. 
Claim 29 recites “such as” in the claim language. 
MPEP 2173.05(d) says the following:
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present claim 29, which recites the broad recitation, and the claim also recites the narrower statement of the range/limitation.
Claim 30 depends on claim 1 and recites polyethylene glycols and alcohols and these are present up to about 3% V/V in the composition. Addition of these PEGs or alcohols, makes the pharmaceutical composition ‘liquid form’. However, the independent claim is drawn to a ‘solid’ pharmaceutical composition. So, it is not clear whether the claimed invention ‘solid’ or ‘liquid’ composition. 
Claim 30 recites “such as” in the claim language. 
MPEP 2173.05(d) says the following:
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present claim 30, which recites the broad recitation, PEG or alcohol, and the claim also recites the narrower statement of the limitation, viz., PEG 400 etc. or ethanol etc.
Claim 31 recites “such as” in the claim language. 
MPEP 2173.05(d) says the following:
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present claim 31, which recites the broad recitation, and the claim also recites the narrower statement of the range/limitation.
Claims 43 and 44 recited ‘second amino acid’ in the claim language, whereas their independent claim or depends on claim does not have ‘second amino acid’. The phrase ‘second amino acid’ is recited first time in claim 7. There is insufficient antecedent basis for this limitation in the claim. 
Claims 45 and 46 depends on claim 1 and recites ‘suitable solvent/diluent’, though this limitation is optional, but if the solvent or diluent is added to the composition, which makes the pharmaceutical composition ‘liquid form’. However, the independent claim is drawn to a ‘solid’ pharmaceutical composition. So, it is not clear whether the claimed invention ‘solid’ or ‘liquid’ composition. 
Based on the above the claims are rendered indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12-13, 22, 27-30 and 45-46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Palepu et al (US 2011/0124551 A1).
Palepu et al disclose a composition comprising daptomycin or a pharmaceutically acceptable salt thereof at a concentration of less than or equal to 25 mg/mL; and an amino acid in an amount sufficient to maintain the pH of the composition at about 6 to about 7 [see 0044 and 0045]; and further comprises a calcium source selected from calcium chloride and calcium lactate and calcium chloride is from about 1.5 mg/mL to 17 mg/mL [0013, 0015, 0016]; PEG 400 in an amount of 2.5% v/v to 5% v/v [0052], wherein the amino acid is selected from arginine, glycine, alanine, valine, methionine and histidine [0046]. 
Palepu et al further disclose the lyophilization of the daptomycin composition [see 0063 and 0064] and reconstitution of lyophilized daptomycin in a suitable pharmaceutically suitable fluid [0065]. 
The above composition is interpreted as a solid pharmaceutical composition and accordingly the claims are fully anticipated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-7, 9, 12-18, 21-23, 27-31 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu et al (US 2011/0124551 A1) in view of Alexiou et al (US 2015/0313958 A1) and Labischinski et al (US 2007/0219124 A1).     
For claim 1, 3, 7, 9 and 44:
Palepu et al teach a composition comprising daptomycin or a pharmaceutically acceptable salt thereof and an amino acid selected from arginine, glycine, alanine, valine, methionine and histidine [0044-0046]. 
Palepu et al further disclose the lyophilization of the daptomycin composition [see 0063 and 0064]. 
The above composition is interpreted as a solid pharmaceutical composition. 
The difference is that the prior art explicitly does not teach more than one amino acid in the composition. 
At the outset, the second amino acid can be the same as that of first one, since there are no such limitations in the claim language. Regardless, Alexiou et al teach a lyophylized daptomycin formulations, wherein arginine, lysine or histidine as a stabilizers or additives [0037, 0045]. Furthermore, Alexiou et al teach that additives aid stability of the daptomycin [0041]. 
Therefore, it is obvious to add additional stabilizers or additive to the formulations because of their advantages, specifically in stabilizing the formulations. The motivation, to combine or add additional components in the composition, can originate from the expectation 
Generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Thus, combining them flows logically from their having been individually taught in the prior art.
For claim 4:
Palepu et al teach a composition comprising daptomycin or a pharmaceutically acceptable salt thereof and an amino acid selected from arginine, glycine, alanine, valine, methionine and histidine [0044-0046]. The derivative of alanine, which is N-acetyl-D-alanine is expected to have same effect in the composition, absent evidence to the contrary. Moreover, the amino acid derivatives are interchangeable with their corresponding amino acids and the skill level is very high in selecting alternative ones. 
For claims 5, 6 and 43:
Alexiou et al teach a lyophylized daptomycin formulations, wherein arginine, lysine or histidine as a stabilizers or additives [0037, 0045]. Furthermore, Alexiou et al teach that additives aid stability of the daptomycin [0041]. 
For claims 12-14: 
Palepu et al disclose a composition comprising daptomycin or a pharmaceutically acceptable salt thereof at a concentration of less than or equal to 25 mg/mL [0044]. 
Alexiou et al teach daptomycin concentration of 200 mg to about 600 mg [0012], or 20 mg/mL to about 100 mg/mL in their formulations [0014].
For claims 15-17:
Palepu et al teach a composition comprising daptomycin or a pharmaceutically acceptable salt thereof at a concentration of less than or equal to 25 mg/mL and an amino acid in an amount sufficient to maintain the pH of the composition at about 6 to about 7 [see 0044 and 0045]. However, this limitation is considered as an optimizable parameter and a skilled person in the art would determine the right range of concentrations through a routine experimentation. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
For claims 18 and 21:
Alexiou et al teach organic acid in their formulations and selected from citric acid, lactic acid [0030], and succinic acid [0031] etc. With regard to concentrations, as explained above, it is considered as an optimizable parameter, absent evidence to the contrary. 
For claims 22 and 23:
Palepu et al teach trehalose in their compositions [0057-0061]. Alexiou et al teach sugars, amino acids, polyvinylpyrrolidones and polyols and polymeric surfactants as stabilizers in their compositions. It appears that prior art silent on ‘meglumine’, however, it is obvious to 
For claims 27-29:
Palepu et al further teach that a calcium source selected from calcium chloride and calcium lactate and calcium chloride is from about 1.5 mg/mL to 17 mg/mL [0013, 0015, 0016] in their formulations. 
For claim 30:
Palepu et al further teach addition of PEG 400 in an amount of 2.5% v/v to 5% v/v [0052] in their formulations. 
For claim 31:
Labischinski et al teach pharmaceutical compositions of lipopeptide in a physiologically effective dose and a cyclodextrin or a cyclodextrin derivatives [see abstract] and also teach its advantages, such as ‘molecular encapsulation’ or ‘masking’ of active agents [0006], and further exemplified with daptomycin [see example 4]. 
For claims 45 and 46:
Both Palepu et al [see 0065] and Alexiou et al [0046] teach addition of diluents and can be further reconstituted with solvent or diluents. 
Based on the above established facts, all the claimed elements were known in the analogous prior art, specifically in pharmaceutical compositions of daptomycin, and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Thus, combining them flows logically from their having been individually taught in the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658